 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 86 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2009 
Mr. Filner submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Expressing support for the designation of Four Immortal Chaplains Day in remembrance of the 4 men who paid the ultimate sacrifice in the name of compassion for those of different races and faiths. 
 
 
Whereas on February 3, 1943, The Army Transport Service troopship Dorchester was torpedoed in the North Atlantic Ocean by a German submarine, an event that resulted in the loss of nearly 700 lives and for which witnesses have recounted in the Congressional Record the heroism of 4 chaplains of different faiths: Lieutenant George L. Fox, Methodist; Lieutenant Alexander D. Goode, Jewish; Lieutenant John P. Washington, Catholic; and Lieutenant Clark V. Poling, Dutch Reformed; 
Whereas witnesses verified that during the approximate 18 minutes the ship was sinking after being torpedoed off the coast of Greenland, the 4 chaplains went from soldier to soldier calming fears, distributing life jackets, and guiding men to safety; 
Whereas when there were no more life jackets, the 4 chaplains removed their own life jackets and gave them to others; 
Whereas the 4 chaplains were last seen arm-in-arm in prayer on the hull of the ship; 
Whereas many of the 230 men who survived owed their lives to these 4 chaplains, and witnesses among them recounted the unique interreligious spirit and love for their fellow man that was later illustrated in a popular postage stamp issued by the United States in 1948, called These Immortal Chaplains—Interfaith in Action; 
Whereas Congress passed House Concurrent Resolution 90 in 1957 to honor these 4 chaplains and the men who died with them, and President Harry Truman and President Dwight D. Eisenhower issued similar proclamations calling for national recognition and participation in memorial services throughout the country that have been observed annually by the American Legion on the first Sunday of February; 
Whereas Congress created a special medal for valor given to the 4 chaplains in 1960; 
Whereas the Senate passed a unanimous resolution on the first day of the 2d Session of the 105th Congress, on January 27, 1998, designating February 3 as Four Chaplains Day; and 
Whereas memorials to the chaplains' heroic sacrifice abound in many places throughout the country, including the Heroes Window in the National Cathedral in Washington, District of Columbia, the Chapel at the Pentagon, and the Chapel at the United States Military Academy at West Point: Now, therefore, be it 
 
That the House of Representatives remembers the Four Immortal Chaplains who paid the ultimate sacrifice in the name of compassion for those of different races and faiths and requests the President issue a proclamation calling on the Federal Government, States, localities, and the people of the United States to observe a day in their honor with appropriate ceremonies, programs, and activities.  
 
